Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is unclear in that it recites 
“an inner rotor/stator and having a longitudinal axis”.  It is unclear if the longitudinal axis is part of the turbine engine or part of the inner rotor/stator.
“with at least one of the inner or outer rotor/stator rotating about the longitudinal axis”.  It is unclear how the stator, which by definition is stationary, can be rotating about the longitudinal axis.
As best understood by the Office the inner rotor/stator is a combination of rotors and stators comprising the low pressure stages of the compressor and turbine and, possibly, a fan should one be present in the turbine engine; and the outer rotor/stator is a combination of rotors and stators comprising the high pressure stage of the compressor and turbine.
Claims 2-13 are unclear for their dependency from claim 1.
Claims 5 and 18 are unclear in that it recites a single spline seal is able to cover both first channels, wherein each first channel is located on the opposite circumferential ends of the component segments. See claims 2 and 15 respectively.  It’s unclear how the segment is able to bend and curve in order to cover both circumferential ends.
Claims 6-7 and 19-20 are unclear for their dependency from claims 5 and 8 respectively.
Claims 7 and 20 are unclear in that it recites “the confronting back wall”.  The term lacks proper antecedent basis.  It’s unclear if this term is meant to refer back to the “corresponding back walls” of claims 6 and 19 respectively.
Allowable Subject Matter
Claims 1-13 and 18-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 1 and 14
an inner rotor/stator (low pressure turbine and compressor stages and/or fan) and having a longitudinal axis (turbine’s rotational axis); 
an outer rotor/stator (high pressure turbine and compressor stages) circumscribing at least a portion of the inner rotor/stator, with at least one of the inner or outer rotor/stator rotating about the longitudinal axis (Fig. 1), and having at least one component (20) comprising a plurality of circumferentially arranged component segments (22) having confronting pairs of circumferential ends (34, Fig. 2); and 
a multi-channel spline seal comprising: 
a first set of first (44) and second (42) channels located in one of the circumferential ends (34), the first and second channels (44,42) intersecting to form an intersection (Fig. 3, radially inner portion of slot 44 including the chamfered section), 
the first channel (44) having a first depth at the intersection (Fig. 2, bottom arrow being flush with the top surface of seal 40), 
the second channel (42) having a second depth at the intersection (Fig. 2, top arrow being radially stacked above the bottom arrow), and the second depth being greater than the first depth (due to assumed taper of the first channel 44 as illustrated in Fig. 2) to define a ledge (edge formed at top arrow) adjacent the first channel, and 
a spline seal (40) located within the second channel (42) and having a width at the intersection such that the spline seal at least partially covers the first channel (Fig. 2) and at least partially overlies the ledge (Fig. 2).  

    PNG
    media_image1.png
    947
    737
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    949
    912
    media_image2.png
    Greyscale

While Martin may appear to anticipate claim 1, it only does so if the Examiner’s assumption about the tapering of channel 44 is true.  Rather than being tapered the channel 44 could just as easily be rectangular and the dashed lines of the figure could only show the tapering of the channel that receives seal 40. There is no evidence in the reference that supports or contradicts either position.  Without more the Examiner’s assumption is not supported by a preponderance of the evidence and could be the result of hindsight reasoning.  Thus, the reference does not anticipate the claimed invention.  

    PNG
    media_image3.png
    669
    491
    media_image3.png
    Greyscale
Other references, such as Lillibridge, teach a multi-channel spline seal comprising: a first set of first (occupied by 20) and second (occupied by 26) channels located in one of the circumferential ends (Fig. 1), the first and second channels intersecting to form an intersection (Figs. 1 and 4).
However the depths of the channels, the ledge, and the relationship of the spline seal to the ledge cannot be ascertained.  Thus this reference, too, does not anticipate the claimed invention.
Further, these references and others cited below do not appear to be able to be combined in such a way as to teach the depths of the first and second channel, the ledge and its relationship with the spline seal so as to render the claimed invention obvious.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
For spline seals with different widths at their intersection: Lillibridge US 4524980, Cahill US 5709530, Propheter-Hinckley US 8727710, Boeke US 20160084109 and QUENNEHEN US 20190040758.
For single spline seal with protrusions similar to Applicant’s: London US 20060182624, Drerup US 7625174, Bridges US 8182208, Bridges US 8308428 and Groves US 20180340437.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662.  The examiner can normally be reached on M-F, 9:30am-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/Examiner, Art Unit 3745                                                                                                                                                                                                        

/WOODY A LEE JR/Primary Examiner, Art Unit 3745